Trezevant, J.,
delivered the opinion of the court. The suit is still pending, the plaintiff not having neglected to proceed for the space of a year and a day. The attachment act is silent as to the time of giving notice to plead, after filing the declaration, therefore, the plaintiff ought to be allowed to take out a rule to plead, and publish the same, within the intent of the act. The motion to stay the monies in the hands of the garnishees was reasonable, and ought to have been granted.
Motion granted.